TERMINATION AGREEMENT

 

             THIS TERMINATION AGREEMENT (“Agreement”) is effective June 30,
2001, by and between Venture One Real Estate, LLC, an Illinois limited liability
company (“Venture”) and RESoft, Inc., a Delaware corporation (“RESoft”).

WITNESSETH:

             WHEREAS, Venture and RESoft entered into a certain exclusive agency
and representation agreement dated September 1, 2000, a copy of which is
attached hereto as Exhibit A (“Agency Agreement”); and

             WHEREAS, Venture and RESoft desire to terminate the Agency
Agreement.  This is Subject to the completion of the Asset Purchase Agreement
between Resoft Inc and IntraNet Solutions, Inc. dated July 2, 2001.

             NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for one dollar and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
hereto hereby agree as follows:

             1.          The recitals set forth above are true and correct in
all material respects and are incorporated herein by reference.

             2.          Venture and RESoft agree the Agency Agreement is
terminated in all respects, with neither party having any rights or obligations
thereunder.

             3.          In consideration for such termination, and in full
satisfaction of and claims of Venture pursuant to the Agency Agreement, RESoft
agrees to pay to Venture the sum of a) direct expenses incurred totaling $43,964
no later than August 15, 2001 without interest; and, b) $262,500 no later than
October 15, 2001 without interest; and, c) direct expenses incurred between July
1, 2001 and August 31, 2001 related to Tanya Splan, as mutually agreed between
the parties.  Such amount shall be evidenced by a promissory note between the
parties.

             4.          Venture, its successors, subsidiaries, affiliates,
assigns, officers, shareholders, directors, partners, agents, and their
respective heirs and legal representatives do hereby release and discharge
RESoft and its successors, subsidiaries, parent company (specifically including
Stonehaven), affiliates, assigns, officers, shareholders, directors, partners,
agents, and their respective heirs and legal representatives from all claims
which they now have, ever had, or may hereinafter have in any way related to the
Agency Agreement and any other document, agreement or thing whatsoever between
Venture and RESoft; provided, however, that the release provisions of this
paragraph shall not apply to claims for breach of the terms and conditions of
this Agreement.

             5.          RESoft, its successors, subsidiaries, affiliates,
assigns, officers, shareholders, directors, partners, agents, and their
respective heirs and legal representatives do hereby release and discharge
Venture and its successors, subsidiaries, affiliates, assigns, officers,
shareholders, directors, partners, agents, and their respective heirs and legal
representatives from all claims which they now have, ever had, or may
hereinafter have in any way related to the Agency Agreement and any other
document, agreement or thing whatsoever between RESoft and Venture; provided,
however, that the release provisions of this paragraph shall not apply to claims
for breach of the terms and conditions of this Agreement.

             6.          The parties agree to execute Cancellation of Exclusive
Agency and Representation Agreement as attached (“Cancellation”).  In the event
of a conflict between the terms and conditions of this Agreement and the Notice
of Cancellation, the terms and conditions of this Agreement shall control.

             IN WITNESS WHEREOF, the undersigned have executed this Termination
Agreement as of the day and year first above written.

 

Venture One Real Estate, LLC     RESoft, Inc.         Stonehaven Realty Trust,
Inc.            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  By: Mark B. Goode   By: Duane H. Lund   Its:     Partner     Its:     Chief
Executive Officer

 